On Remand from the Alabama Supreme Court

PER CURIAM.
In accordance with the Alabama Supreme Court’s opinion in Ex parte Hinton, 172 So.3d 332 (Ala.2008), we remand this case to the circuit court for that court to conduct proceedings that are consistent with that opinion. On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 84 days after the release of this opinion. The return to remand shall include the circuit court’s written findings of fact; any additional pleadings that are submitted on remand; and a transcript of the remand hearing if the circuit court conducts such a hearing.
REMANDED WITH INSTRUCTIONS*
McMILLAN, SHAW, WISE, and WELCH, JJ., concur.
Baschab, P.J., concurs specially, with opinion.

 Note from the reporter of decisions: On March 23, 2009, the trial court responded to the remand order. On April 1, 2009, the Court of Criminal Appeals set aside the trial court’s submission on remand, and on August 13, 2010, the Court of Criminal Appeals again remanded the case to the circuit court, by order.